Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 has been considered by the examiner.

Claims Status
Claims 1-8, 10-13, and 21-22 are pending. Claims 1-7 remain withdrawn. Claims 9, 14-20, and 23-24 remain canceled. Claims 8, 10-13, and 21-22 remain under examination. 
The amendment filed on 12/03/2020 in response to the Non-Final office Action of 08/06/2020 is acknowledged and has been entered.

Response to Applicant’s arguments
Claims 8, 10-13, 21 and 22 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Manku et al. (US 2010/0311834) in view of Gorsek (US6,383,482) and Poirier et al. (Circulation. 2006;113:898-918) are withrawn in light of the claim amendment (about 50 to about 100 mg 5-hydroxytryptophan).

Rejection is necessitated by claim amendment
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 8, 10-13, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Manku et al. (WO2010/127103 A1) in view of Gorsek (US6,383,482) and Akil et al. (J Health Care Poor Underserved. 2011 ; 22(4 Suppl): 61–72), and Deuster et al., Dietary Supplements and Military Divers, A synopsis for Undersea Medical Officers, January 2004. 
Claim interpretation; the language “treating” in the claim is interpreted to be relieving a condition caused by or resulting from the disease. Such interpretation derived from the instant specification at paragraph [0078]. Therefore, treating coronary arterial disease (aka coronary heart disease) resulting from obesity encompasses “treating”. 
Manku et al. teaches a method of treating or preventing a cardiovascular-related disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of pharmaceutical composition comprising at least 95% EPA filled in a capsule shell, wherein the composition has a baseline peroxide value not greater than 5 Meq/kg and upon storage of the composition at 25 0C and 60% RH for a period of 6 months, the composition has a second peroxide value not greater than 8 Meq/kg, wherein the EPA is ethyl-EPA (see claims 44, 1, and 2). Moreover, Manku et al. teaches the cardiovascular-related disease includes coronary artery disease and obesity (see [0078]). Coronary heart disease is another term for coronary artery disease.
Regarding claims 10 and 12, Manku et al teaches the fasting baseline triglyceride level of at least about 300 mg/gl and at least about 500 mg/dl (see [0073]).
Regarding claim 11, Manku et al further teaches the patient may be on statin therapy (see [0088]).
Regarding claims 21-22, Manku et al the administration of EPA causes no increase in LDL-C levels compared to baseline and a reduction in LDL-C levels compared to baseline (see [0080]).
Manku et al. does not teach  5-HTP in the amount of about 50 mg to about 100 mg..
Gorsek teaches a weight loss composition comprising effective amounts of: 
  green tea extract, hydroxycitric acid, 5-hydroxytryptophan, glucomannan, chromium picolinate; and Lactobacillus acidophilus, see claim 1. Gorsek further teaches 5-hydroxytryptophan, a precursor to serotonin, is an effective nutrient that promotes weight loss. The component gives the feeling of satiation and a calming effect (200 mg), see col. 2, lines 5-7.
Akil et al. teaches obesity is among the leading causes of elevated cardiovascular disease (CVD) mortality and morbidity (see Abstract). Moreover, Akil et al. teaches Obesity was found to be a major risk factor for the development of type-2 diabetes, asthma, hypertension, stroke, coronary artery disease, cancer and cancer related mortality, liver and gallbladder diseases, sleep apnea, osteoarthritis, and gynecological complications (see page 61, third paragraph). Furthermore, Akil et al. teaches Cardiovascular disease (CVD) mortality and morbidity has been shown to be elevated in individuals who are overweight, particularly with central deposition of adipose tissues (see page 63, first paragraph). 
Deuster et al. teaches 5-HTP has been promoted for relief of mild to moderate depression, insomnia and sensation of pain due to migraines, fibromyalgia and general muscle pain. It is also purported to promote restful sleep and weight loss by suppressing appetite (see page 91, under “Reported uses” Section). Moreover, Deuster et al. teaches  typical dos of 5-HTP is 150-900 mg per day, usually 2-3 doses. However a dose of 100 mg three times per day has been used with no adverse events (see page 91, under “Dosage” Section). A 150 mg per day in three doses can include 50 mg per dose. 
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to make the claimed invention for the following reasons. EPA is known in the art to treat coronary artery disease and obesity as taught by Manku et al. Obesity is the leading cause and one of the risk factors of cardiovascular disease that includes coronary artery disease as taught by Akil et al. 5-HTP is known in the art to treat obesity and also a dose of 100 mg 5-HTP is known to be effective with no adverse events as taught by Deutser et al. One of ordinary skill in the art would achieve the predictable result of treating coronary artery disease caused by or resulting from obesity with the administration of a single capsule containing both EPA and 5-HTP in the amount of 100 mg. Both EPA and 5-HTP in the In re Kerkhoven, which affirmed that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....the idea of combining them flows logically from their having been individually taught in the prior art". In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980) in the absence of carbidopa. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Regarding 14 and 15, both 5-HTP and ethyl eicosapentaenoate have therapeutic benefit in coronary artery disease when administered separately. One having ordinary skill in the art would expect them to treat coronary heart disease caused by or resulting from obesity whether administered separately or simultaneously. 

	Applicant’s argument and Response to Applicant’s argument
Applicant argues that The key to the unique formulation is a combination of specific vitamins, minerals, herbs and nutrients. These essential components not only burn fat and boost metabolic rate, but they control appetite, eliminate sugar cravings, eating binges and more." (Id at 1:29-33 (emphasis added).) Gorsek also teaches that the 5-HTP component "gives the feeling of satiation and a calming effect." (Id. at 2:4-6.) Accordingly, Gorsek makes clear that the "key" to the disclosed weight management composition is the "combination" of all of the enumerated "essential components," and 5-HTP contributes to the composition by merely providing a feeling of satiation and a calming effect. The Office has not explained why a person of ordinary of Application No.: 14/173,521Docket No.: 88896-8030.US01Response to Office Action of Aug. 6, 2020skill would have arbitrarily singled out 5-HTP from Gorsek's weight control composition, and more importantly, why one skilled in the art would have used 5-HTP-a component of Gorsek's weight control composition-for treatment of coronary artery disease in combination with EPA, as currently recited in the pending claims, and reasonably expected success in doing so. Indeed, Gorsek is directed to "weight management" and thus is unrelated to "[a] method of treating coronary artery disease in a subject" as currently claimed. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that the composition of Gorsek is directed "weight management" and that 5-HTP gives the feeling of satiation and a calming effect (Id. at 2:4-6.). The Examiner contends that Grosek clearly teaches the composition for oral ingestion allows for excess of fat to be burned, metabolic rates to be boosted, appetite to be controlled, eating binges to be curtained and for elimination of sugar cravings. Additionally, Gorsek clearly teaches 5-HTP, a precursor to serotonin, is an effective nutrient that promotes weight loss, see col. 2, lines 5-6. Moreover, Poirier et al. teaches overweight/obesity is associated with coronary heart disease (see page 900, 2nd paragraph). 
Applicant’s argument with respect to Poirier et al. is no long applicable as Poirier et al. is no longer cited in the above rejection. 
Applicant argues that Gorsek merely provides a weight control supplement and does not suggest the composition can treat obesity. The phrase "overweight" or "obesity" does not appear in Gorsek. The Office's extrapolation from a single component in a "weight control" composition that includes multiple components necessary to effect weight control does not follow that the same single component can treat obesity. Thus, Gorsek is even further removed from the presently claimed method than the Office's articulation of its § 103 rejection suggests. Even if one of ordinary skill in the art would understand Gorsek as suggesting that 5-HTP, in combination with the other components, can treat obesity-which Applicant does not concede-there is no evidence in Gorsek or any other cited references that 5-HTP can treat coronary artery disease. One of ordinary skill in the art would not have reasonably tried to do so in view of the reference teachings. As a result, and contrary to the Office's allegations, it would not have been obvious for a person of ordinary skill in the art to look to Gorsek's teachings to arrive at the currently recited method of claim 8. Nor would the skilled artisan have selected 5- HTP out of Gorsek's composition and combined it with EPA in the currently recited "method of treating coronary artery disease." In response, the Examiner finds Applicant’s argument not persuasive. Specifically, Gorsek may well teach 5-HTP for treating obesity and not coronary heart or artery disease. However, the Examiner contends the recitation of “treating” claimed encompasses relieving a condition caused by or resulting from the disease. Such interpretation derived from the instant specification at paragraph [0078]. Therefore, treating coronary arterial disease (aka coronary heart disease) resulting from  or caused by obesity encompasses “treating”. As such, one would reasonably expect a combination of 5-HTP and EPA to effectively treat coronary artery disease resulting from or caused by obesity with success. 
Finally, Applicant argues regardless of whether the Applied References teach what the Office concluded which is not admitted-they nonetheless fail to teach or suggest "a composition comprising a capsule shell and a fill comprising about 50 mg to about 100 mg 5-hydroxytryptophan (5- HTP)," as required by amended claim 8 (emphasis added). In particular, Gorsek discloses that the composition contains "200 mg" 5-HTP, far outside the range required by amended claim 8, and does not offer any teaching or suggestion to modify this amount. (See Gorsek at 2:4-6, Claim 2.) Moreover, it would not have been a matter of routine experimentation to adjust the 5- HTP amount in a composition for treating coronary artery disease because, in order for the Office to characterize it as such, the prior art must have recognized 5-HTP to be "a result- effective variable." In re Antonie, 559 F.2d 618, 620 (CCPA 1977). In response, the Examiner finds Applicant’s argument not persuasive because the claimed amount would have been obvious in view of the teaching of Deuster et al. As such, a person of ordinary skill in the art would not reasonably select the 100 mg taught by Deuster et al. as said amount has been reported to have no adverse events as taught by Deuster et al. 

Conclusion
Claims 8, 10-13, 21 and 22 are rejected, no claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEAN P CORNET/Primary Examiner, Art Unit 1628